DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
Claims 1-18 are pending and under consideration for patentability. 

Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance.  The allowed claims are directed towards methods and a system for reconfiguring a biomedical laser device, including the inventive features of determining, based on a detected deviation, a new set of operational parameters that are to be employed for at least one of a new medical procedure, a new medical treatment, an activation of a new drug, an illumination of a new dye, and sending the new set of operational parameters to the biomedical laser device for re-configuring the biomedical laser device to be operable in a new operational mode, wherein the new set of operational parameters are employed in the new operational mode.  Analogous prior art includes Watanabe et al. (US 2006/0274794 A1), Ritchie et al. (US 2004/0092919 A1), Boutoussov et al. (US 2014/0272771 A1).  The Examiner refers to independent claim 1 below, with similar reasoning applying, mutatis mutandis, to independent claims 7 and 13. 
Watanabe describes a method for re-configuring a biomedical laser device ([0013]), wherein the biomedical laser device is pre-configured to be operable in one or more operational modes ([0019]), the biomedical laser device being provided with a set of operational parameters to be employed in a given operational mode of the one or more operational modes ([0019]), wherein the set of operational parameters are employed for a given medical procedure ([0019]), the method comprising collecting, from the biomedical laser device, information indicative of light output properties of the biomedical laser device measured during the given operational mode ([0013]: “when the operational parameters are set by a user, data indicating the temporal change in operational data such as scattered light intensity predicted under the operating environment of the laser device defined by said operational parameters are retrieved or generated”), and detecting a deviation in the measured light output properties with respect to predefined light output properties for the given operational mode ([0013]: “one or a plurality of membership functions defining the relationship between operational data such as scattered light intensity under the operating environment of the laser device defined by said operational parameters and the seriousness of the problem in the optical part can be retrieved or generated”; [0048] - [0049], detecting operational anomalies in the laser devices).  Watanabe does not disclose or suggest the steps of determining, based on the detected deviation, a new set of operational parameters that are to be employed for at least one of a new medical procedure, a new medical treatment, an activation of a new drug, an illumination of a new dye, and sending the new set of operational parameters to the biomedical laser device for re-configuring the biomedical laser device to be operable in a new operational mode, wherein the new set of operational parameters are employed in the new operational mode.  Regarding the definition of “a new medical procedure, a new medical treatment, an activation of a new drug,” and “an illumination of a new dye,” the Examiner refers to paragraph [0079] of the Applicant’s Specification, which defines these terms as “newly invented” or “newly approved” techniques.  Therefore, the Examiner interprets the steps of “determining, based on the detected deviation, a new set of operational parameters that are to be employed for at least one of a new medical procedure, a new medical treatment, an activation of a new drug, an illumination of a new dye” and “sending the new set of operational parameters to the biomedical laser device for re-configuring the biomedical laser device to be operable in a new operational mode, wherein the new set of operational parameters are employed in the new operational mode” as reciting that the updated operational parameters are to be used in a future, not-presently-known, application that is different from the “a given medical procedure, a given medical treatment, an activation of a given drug, an illumination of a given dye” recited previously in claim 1.  Watanabe does not disclose or suggest that the updated operational parameters are to be used for a different, future application.  Watanabe either performs an automatic repairing process ([0052], [0068]) or uses the updated operational parameters for optimizing the same treatment application (figure 15 shows a flowchart of the full process).  
Ritchie and Boutoussov both describe methods for reconfiguring biomedical laser systems (Ritchie at [0009]; Boutoussov at [0021]).  Ritchie and Boutoussov also provide general guidance for storing data regarding the use of laser devices for future applications, as further described below.  
 Ritchie describes that data related to the use of the laser system may be saved in order for the laser to be used for future applications ([0010]: “the data-transferring means may contain programmed data, such as information concerning usage of the delivering means prior to an energy application, and may accept data from the generating means, such as updated information concerning usage of the delivering means subsequent to the energy application which may be pertinent to the use, or non-use, of the usage-limited delivery device in a future energy application,” emphasis added by Examiner).  However, Ritchie does not disclose or suggest that this “updated information concerning usage of the delivering means” is a new set of operational parameters or that it is based on a detected deviation in light output properties of the laser.  Ritchie also does not describe any means for measuring the light output properties of the laser or detecting any deviations in the light output properties.  
Similarly, Boutoussov also describes storing data related to the use of a dental laser system on a server, in order “to make the data available for future applications that are not envisaged when the data is being collected” ([0048]).  However, similar to Ritchie, Boutoussov does not disclose or suggest measuring and comparing the light output properties of the laser treatment device in order to derive a new set of operational parameters, nor does Boutoussov disclose or suggest that the stored data is related to operational parameters of the laser treatment device.  Therefore, the Examiner respectfully submits that, even with an obvious combination of Watanabe with either (or both) of Ritchie and Boutoussov, the resulting method would not render obvious the pending claims.  Due to the specificity of the steps recited, the Examiner respectfully submits that the inventive features recited in the pending claims are not disclosed by the prior art and are not suggested by an obvious combination of the most analogous prior art elements.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Statement on Communication via Internet
Communications via Internet e-mail are at the discretion of the applicant.  Without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122.  Where a written authorization is given by the applicant, communications via Internet e-mail, other than those under 35 U.S.C. 132 or which otherwise require a signature, may be used.  USPTO employees are NOT permitted to initiate communications with applicants via Internet e-mail unless there is a written authorization of record in the patent application by the applicant.  The following is a sample authorization form which may be used by applicant:
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Please refer to MPEP 502.03 for guidance on Communications via Internet. 

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Ankit D. Tejani, whose telephone number is 571-272-5140.  The Examiner may normally be reached on Monday through Friday, 8:30AM through 5:00PM EST.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Carl Layno, can be reached by telephone at 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or Canada) or 571-272-1000.

/Ankit D Tejani/
Primary Examiner, Art Unit 3792